DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for determining an icing condition by determining a water quantity…, determining an energy quantity required for deicing…, determining an energy quantity supplied…, determining the icing condition…. These limitation as drafted are process that, under the broadest reasonable interpretation, cover performances of limitation in the mind. For example determining a water quantity can be achieved by viewing data from a sensor or inspecting the component.   Determining an energy quantity required to deicing can be mentally calculated by known value of water… For example using known equation such as heat Q= M * (change in temperature) * specific heat in order to know the required heat (energy). The value of mass can be determined by visually inspecting or by preset data. Same can be said with the determining icing condition can be performed by viewing the temperature and mentally comparing energy required to deice versus the energy supplied to confirm if ice still present thus the icing condition is determined. Accordingly the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because it does not impose . The additional structure  “component of an exhaust gas system of a motor vehicle” is merely the environment where data is being extracted and observed. 	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “determining a water quantity actually present in the component and in the feed line thereof and a state of aggregation of the water quantity; determining an energy quantity required for deicing and for volatilizing the water quantity actually present in the component and in the feed line thereof; determining an energy quantity supplied for deicing and for volatilizing the water quantity actually present in the component and in the feed line thereof by radiated heat from components arranged directly in the exhaust-gas mass flow of the exhaust-gas system of the motor vehicle to surroundings” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8 are not rejected under prior art however they are rejected under 35 U.S.C 101 rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746